BERZON, Circuit Judge,
dissenting:
I dissent.
*711For the most part, plaintiffs’ counsel has failed to provide sufficient evidence to sustain a due process claim. The bulk of the declarations submitted as evidence fail to explain why the inmates were or are being kept in prison past them earned release date (“ERD”). These declarations do not indicate that the individuals in question ever submitted a release plan, much less one that met the required criteria for release into community custody. Class Plaintiff Michael Elder’s declaration — one of only two in the record that describes the circumstances giving rise to the delayed release — indicates that his belated release was, at least in part, his own fault, as the majority describes. Cf. In re Crowder, 97 Wash.App. 598, 985 P.2d 944, 946 (1999) (finding no due process violation where the delay in releasing inmate into community custody was the result of “legitimate reasons,” including inmate’s withdrawal of a suggested release plan). Such vague declarations cannot carry the due process claim against a summary judgment by the defendant.
It is equally clear, however, that one named class plaintiff has provided sufficient evidence of a due process violation to survive summary judgment. Class Plain- . tiff Brendalyn Marshall provided evidence that she was held in prison past her ERD, which the Washington State Department of Corrections (“DOC”) had confirmed in writing, despite the fact that the DOC had already approved the post-release residency arrangement she submitted. Despite this, the DOC told Marshall that, although she was past her release date, “the department required at least 60 days advance notice before releasing anybody, and that [Marshall] would have to wait in line behind the other inmates who were also past their release dates.”
Washington has made clear that, if an inmate “has become eligible for transfer into community custody,” administrative
delay in acting on a release plan “deprive[s an inmate] of earned early release credits in violation of due process.” In re Personal Restraint of Liptrap, 127 Wash.App. 463, 111 P.3d 1227, 1233-34 (2005). The prison policy directives support this conclusion. While the pertinent regulations and statutes afford the DOC significant discretion in the substantive aspects of the release plan approval process, that discretion does not extend to the timing of the process. Department of Corrections Policy 350.200 delineates specific timelines for the development and approval of community release plans by which DOC officials “shall” abide. See DOC Policy No. 350.200 (emphasis added). Nothing in the regulations or statutes authorized the sixty-day advance notice requirement imposed on Marshall, making it the type of arbitrary administrative delay Liptrap rejected. Accordingly, the class members who were similarly situated to Marshall do have a due process claim.
The discrepancy between the Elder and Marshall experiences underscores my real concern with this case: The class should never have been certified. Over 6,000 individuals have been lumped together into a single class. Some of those individuals appear to have a legitimate due process claim, but others do not. On the record before us, I have no way to discern who fits where. Of course, neither party has appealed the certification order — but then, neither party had any incentive to do so. Given the way this case has been litigated, binding all members of the class into a single Rule 23 action raises significant due process concerns. See Hansberry v. Lee, 311 U.S. 32, 42, 61 S.Ct. 115, 85 L.Ed. 22 (1940) (recognizing that a class action that fails to “fairly insure[] the protection of the interests of absent parties who are to be bound by it” results in a “failure of due process”); Kourtis v. Cameron, 419 F.3d 989, 996 (9th Cir.2005) (noting that “the Supreme Court has repeatedly emphasized *712that it would violate the Due Process Clause ... to bind litigants to a judgment rendered in an earlier litigation to which they were not parties and in which they were not adequately represented.” (alteration in original) (internal quotation marks omitted)); see also L. v. Matheson, 450 U.S. 398, 433 n. 9, 101 S.Ct. 1164, 67 L.Ed.2d 388 (1981) (Marshall, J., dissenting) (“Where review of the claims asserted is impaired by an obvious lack of homogenity [sic] in the class approved by the trial court, the reviewing court must remand for reconsideration of the class definition, and for a determination whether the named plaintiff is a proper representative of the class.” (citations and internal quotation marks omitted)). I would therefore reverse the district court and permit Marshall to proceed to trial on her due process claim. In addition, I would remand and order that the class certification be vacated.